FILED
                             NOT FOR PUBLICATION                                MAR 05 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ISIAH DANIELS,                                    No. 07-16257

               Petitioner - Appellant,             D.C. No. CV-04-05123-MHP

   v.
                                                   MEMORANDUM *
 D.K. SISTO,

               Respondent - Appellee.



                     Appeal from the United States District Court
                       for the Northern District of California
                      Marilyn H. Patel, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Isiah Daniels appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
       As a threshold matter, we deny Appellee’s motion to dismiss the appeal for

lack of jurisdiction. Daniels does not require a certificate of appealability under 28

U.S.C. § 2253 to challenge the Board of Parole Hearings’ administrative decisions

regarding his parole. See Rosas v. Nielsen, 428 F.3d 1229, 1232 (9th Cir. 2005)

(per curiam).

       Daniels contends that his due process rights were violated when he was not

granted parole within nine years of his sentencing. The California courts’ denial of

this claim was not contrary to or an unreasonable application of federal law as

established by the Supreme Court of the United States. See 28 U.S.C. §

2254(d)(1). As the district court correctly concluded, the judge’s statements at

sentencing regarding parole were not part of the plea agreement. Cf. Brown v.

Poole, 337 F.3d 1155, 1159-61 (9th Cir. 2003) (holding prosecutor’s oral promise

to defendant at plea colloquy prior to court’s acceptance of plea was part of plea

agreement).

       We construe Daniels’ argument regarding the validity of his guilty plea as a

motion to reconsider our prior denial of a certificate of appealability as to this

issue. So construed, the motion is denied. See 9th Cir. R. 22-1(d)-(e); see also

Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

       AFFIRMED.


EG/Research                                2                                     07-16257